         Case 4:19-cv-02573 Document 1 Filed on 07/17/19 in TXSD Page 1 of 9



                             THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

NYDIA GARCIA,                                   §
                                                §
      Plaintiff                                 §
                                                §          CIVIL ACTION NO. 4:19-cv-2573
vs.                                             §
                                                §
PM LAW FIRM, PLLC,                              §
                                                §
      Defendant                                 §


                                            COMPLAINT

          Plaintiff Nydia Garcia (“Garcia”) files this Complaint against PM Law Firm, PLLC (“PM

Law Firm”) and would show as follows:

                                           THE PARTIES

          1.      Plaintiff Nydia Garcia is an individual residing in Harris County, Texas.

          2.      Defendant PM Law Firm, PLLC is a domestic professional limited liability

company registered with the State of Texas. PM Law Firm’s principal place of business is in

Humble, Harris County, Texas and it may be served with citation by serving its registered agent,

John Papapavalou, at 19333 Highway 59 North, Suite 190, Humble, TX 77338.

                                   JURISDICTION AND VENUE

          3.      The Court has personal jurisdiction over Defendant based on both general and

specific jurisdiction. For several years, Defendant has done and continues to do business in the

State of Texas, as well as within this District.

          4.      The Court has subject matter jurisdiction over this case based on federal question

jurisdiction, specifically the FLSA.
      Case 4:19-cv-02573 Document 1 Filed on 07/17/19 in TXSD Page 2 of 9



       5.       The Court has venue over this matter because a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred in this district, many of the unlawful

employment practices alleged in this case occurred in this district, and there are employment

records relevant to Plaintiff’s claims maintained and administered by Defendant in this district. 28

U.S.C. § 1391(b); 42 U.S.C. § 12117(a); 42 U.S.C. § 2000e-5(f)(3).

                                           COVERAGE

       6.       At all material times, Defendants PM Law Firm, PLLC was an employer within the

meaning of 3(d) of the FLSA. 29 U.S.C. § 203(d). For example, Defendant:

             a. set the hours that employees were to work;

             b. paid employees;

             c. set rates of pay;

             d. made hiring and firing decisions; and

             e. directed the day-to-day operations of the business.

       7.       At all material times, Defendant PM Law Firm, PLLC was an enterprise within the

meaning of 3(r) of the FLSA. 29 U.S.C. § 203(r).

       8.       At all material times, Defendant PM Law Firm, PLLC was an enterprise or

enterprise in commerce or in the handling of goods for commerce within the meaning of 3(s)(1) of

the FLSA because Defendant has had and continues to have employees engaged in commerce. 29

U.S.C. § 203(s)(1).

       9.       Furthermore, Defendant had an annual gross business volume of not less than

$500,000.

                                       PUTATIVE CLASS

       10.      The “Members of the Class” are all current and former employees of PM Law Firm

who: (1) worked as secretaries, paralegals, assistants, or the like; and (2) were employed during
        Case 4:19-cv-02573 Document 1 Filed on 07/17/19 in TXSD Page 3 of 9



the three-year period prior to the date of this lawsuit. All of the “Members of the Class” are

similarly situated to Plaintiff and to one another, within the meaning of section 216(b) of the FLSA.

        11.    Plaintiff has contemporaneously filed a consent form with the Court.

                                  FACTUAL BACKGROUND

        12.    Defendant is a personal injury law firm.

        13.    Plaintiff worked for Defendant as an assistant. Defendant paid Plaintiff an hourly

rate.

        14.    Defendant would pay its employees by check through a third-party payroll service.

Often times the employees’ timesheets would show hours worked over forty (40) hours yet the

paystubs would show no overtime hours.

        15.    Plaintiff worked a significant number of hours, including overtime hours. So did

Members of the Class.

        16.    Defendants did not pay Plaintiff or other employees overtime for all hours over

forty (40) worked in a workweek.

        17.    For example, from May 5, 2019 to May 18, 2019, Plaintiff worked 13.98 hours of

overtime, yet Defendants did not properly pay her overtime. Defendant should be in possession of

the payroll records that would show the time that Plaintiff and similarly-situated individuals

worked any given week.

        18.    Plaintiff was not properly compensated for overtime from the start of her

employment with Defendant, which began in approximately February 2018, until approximately

May 2019. During this time period, Plaintiff worked significant overtime hours yet was not paid

all legally mandated overtime.
       Case 4:19-cv-02573 Document 1 Filed on 07/17/19 in TXSD Page 4 of 9



       19.      The FLSA generally requires that an employer employing an employee for a

workweek exceeding 40 hours must provide compensation for all hours in excess of 40 at a rate of

not less than one and one-half times the employee’s regular rate. See 29 U.S.C. § 207(a)(1). There

are some exemptions to this rule. Under the law, those exemptions are narrowly construed, and

the burden of proof to establish them lies with the employer. Vela v. City of Houston, 276 F.3d

659, 666 (5th Cir. 2001).

       20.      Defendant is not entitled to rely on any exemption potentially applicable to Plaintiff

or Members of the Class because Defendant did not pay Plaintiff or Members of the Class on a

salary basis.

       21.      The regulations cited above have been in existence for many years, and Defendants’

fundamental failure to follow the FLSA demonstrates bad faith and willfulness. In fact, upon

information and belief, the Department of Labor has already targeted Defendants related to a

separate failure to pay overtime.

                             FLSA CLAIM FOR OVERTIME PAY

       22.      This action is authorized and instituted pursuant to the FLSA. 29 U.S.C. § 201, et.

seq.

       23.      All conditions precedent, if any, to this suit, have been fulfilled.

       24.      At all material times, Plaintiff was an employee under the FLSA within the three

years of the filing of this lawsuit. 29 U.S.C. § 203(e).

       25.      At all material times, Members of the Class were and are similarly situated to

Plaintiff and were employees under the FLSA within the three years of the filing of this lawsuit.

29 U.S.C. § 203(e).

       26.      At all material times, Defendant is an eligible and covered employer under the

FLSA. 29 U.S.C. § 203(d).
      Case 4:19-cv-02573 Document 1 Filed on 07/17/19 in TXSD Page 5 of 9



       27.     At all material times, Plaintiff and Members of the Class worked in excess of 40

hours per seven-day workweek and Defendant knew that.

       28.     At all material times, Plaintiff and Members of the Class were and are entitled to

overtime compensation for hours worked over 40 in a seven-day workweek. 29 U.S.C. § 207(a)(1).

       29.     At all material times, Defendant failed to pay Plaintiff and Members of the Class

overtime compensation for hours worked over 40 in a seven-day workweek.

       30.     Defendant’s violation of the FLSA was and remains willful within the meaning of

29 U.S.C. § 255(a). See Singer v. City of Waco, 324 F.3d 813, 821-22 (5th Cir. 2003) (upholding

a jury finding of willfulness). As indicated above, Defendant knew or should have known of the

FLSA’s requirements to pay certain workers overtime, and they failed to follow the law.

       31.     Under the FLSA, an employer who violates the overtime provisions is liable not

only for the unpaid overtime compensation, but also for “an additional equal amount as liquidated

damages.” 29 U.S.C. § 216(b). The purpose of liquidated damages is to “compensate an employee

for delay in payment.” Reich v. Helicopter Servs., Inc., 8 F.3d 1018, 1031 (5th Cir. 1993) (citing

Brooklyn Savings Bank v. O’Neil, 324 U.S. 697 (1945)). A court generally must award the full

amount of actual damages as liquidated damages. Singer, 324 F.3d at 822–23. If the court

concludes that the employer acted in good faith and had reasonable grounds for believing that the

conduct did not violate the FLSA, the court may “award no liquidated damages or any amount”

up to actual damages. 29 U.S.C. § 260; 29 C.F.R. § 790.22(b); Singer, 324 F.3d at 822–23.

       32.     It is the employer’s burden to prove good faith and reasonableness.           Lee v.

Coahoma County, Miss., 937 F.2d 220, 227 (5th Cir. 1991); Johnson v. Big Lots Stores, Inc., 604

F. Supp. 2d 903, 925 (E.D. La. 2009). If the jury concludes that the employer has willfully violated

the FLSA, the employer cannot demonstrate good faith, and the court must award liquidated
       Case 4:19-cv-02573 Document 1 Filed on 07/17/19 in TXSD Page 6 of 9



damages in the full amount. Singer, 324 F.3d at 823 (citing Heidtman v. County of El Paso, 171

F.3d 1038, 1042 (5th Cir. 1999)); Lee, 937 F.2d at 226. But “[a] finding that defendant’s actions

were not willful does not preclude a finding that defendant did not act in good faith and on

reasonable grounds.” Johnson, 604 F. Supp. 2d at 926 (citing Rodriguez v. Farm Stores Grocery,

Inc., 518 F.3d 1259, 1274 (11th Cir. 2008) (“Because the burden of proof is placed differently, a

finding that willfulness was not present may co-exist peacefully with a finding that good faith was

not present.”)).

       33.     The employer’s burden to demonstrate good faith and a reasonable belief that its

actions complied with the FLSA is “substantial.” Singer, 324 F.3d at 323; Mireles v. Frio Foods,

Inc., 899 F.2d 1407, 1415 (5th Cir. 1990). “Good faith cannot be based on ignorance, but instead

‘requires some duty to investigate potential liability under the FLSA.’” Johnson, 604 F. Supp. 2d

at 926 (quoting Barcellona v. Tiffany English Pub, Inc., 597 F.2d 464, 468–69 (5th Cir. 1979)).

The employer must show that it “had an honest intention to ascertain what the Act requires and to

act in accordance with it.” Id. (citing Dybach v. State of Fla. Dept. of Corr., 942 F.2d 1562, 1566

(11th Cir. 1991) (internal citations omitted)). Even if the court concludes that the employer acted

reasonably and in good faith, there is a “strong presumption ... in favor of doubling.” Nero v.

Industrial Molding Corp., 167 F.3d 921, 929 (quoting Shea v. Galaxie Lumber & Constr. Co., 152

F.3d 729, 733 (7th Cir. 1998)). “Doubling of an award is the norm....” Id. (discussing the Family

and Medical Leave Act, which uses essentially the same damages scheme as the FLSA).

       34.     Defendant cannot prove “good faith.” See, e.g., Riddle v. Tex-Fin, Inc., Civil

Action No. H–08–31212011, WL 1103033, at *4 (S.D. Tex. Mar. 22, 2011) (awarding liquidated

damages in FLSA case even where the jury did not find the violation to be willful); Tran v. Thai,

NO. CIV.A. H-08-3650, 2010 WL 5232944, at *6 (S.D. Tex. Dec. 16, 2010) (granting summary
      Case 4:19-cv-02573 Document 1 Filed on 07/17/19 in TXSD Page 7 of 9



judgment for the plaintiff in an FLSA case on the question of “good faith,” stating “though the

defendants conducted internet research once to determine whether a receptionist was covered by

the FLSA and were unsure as to whether they had sufficient gross revenue to be an employer under

the FLSA, the defendants have identified no evidence of any specific and ongoing efforts to

comply with the FLSA. The plaintiffs are entitled to summary judgment on this defense.”); Bolick

v. Mgmt. by Skylane, LLC, Civ. A. No. H-07-2261, 2008 WL 4589961 (S.D. Tex. Oct. 14, 2008)

(testimony from executive that his company “has always endeavored to comply with the terms of

all applicable state and federal laws, including the [FLSA]” was insufficient to withstand plaintiffs’

motion for summary judgment on liquidated damages because there was “no evidence of any

specific ongoing efforts by defendant to comply with the FLSA.”).

       35.     The FLSA provides that a court “shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant . . . .” See 29

U.S.C. § 216(b). See, e.g., Saizan v. Delta Concrete Products Co., Inc., 448 F.3d 795, 800 n. 25

(5th Cir. 2006) (affirming attorney’s fees award in FLSA case of over $100,000.00).

       36.     Where, as here, “the employers’ actions or policies were effectuated on a

companywide basis, notice may be sent to all similarly situated persons on a companywide basis.”

Ryan v. Staff Care, Inc., 497 F. Supp. 2d 820, 825 (N.D. Tex. 2007) (certifying nationwide class

in FLSA misclassification case).

       37.     Accordingly, Plaintiff seeks to represent a class under 29 U.S.C. § 216(b) on behalf

of:

               “all current and former employees of PM Law Firm who: (1) worked as
               secretaries, paralegals, assistants, or the like; (2) were employed during the
               three-year period prior to the date of this lawsuit; and (3) were not paid
               overtime.”
      Case 4:19-cv-02573 Document 1 Filed on 07/17/19 in TXSD Page 8 of 9



                                       ATTORNEYS’ FEES

       38.       Each and every allegation contained above is realleged as if fully written herein.

       39.       Jones and the putative members are entitled to recover attorneys’ fees and costs for

bringing this action pursuant to the FLSA.

                                          JURY DEMAND

       40.       Plaintiff, on behalf of herself and all other similarly situated individuals, makes a

formal demand for a jury trial in this matter.

                                    DAMAGES AND PRAYER

       Plaintiffs ask that the Court issue a summons for Defendant to appear and answer, and that

Plaintiffs and those similarly situated to Plaintiffs be awarded a judgment against Defendant for

the following:

                 a.     Actual damages in the amount of unpaid overtime wages under the FLSA;

                 b.     Liquidated damages under the FLSA;

                 c.     Pre-judgment and post-judgment interest;

                 d.     Court costs;

                 e.     Reasonable attorneys’ fees; and

                 f.     All other relief to which Plaintiff and those similarly situated to Plaintiff is
                        entitled under the FLSA.




                                                            Respectfully submitted,

                                                            THE CRAIGHEAD LAW FIRM, PLLC


                                                    By:     /s/ Clayton D. Craighead
                                                            Clayton D. Craighead
                                                            State Bar No. 24065092
                                                            S.D. Texas No. 958992
Case 4:19-cv-02573 Document 1 Filed on 07/17/19 in TXSD Page 9 of 9



                                       440 Louisiana, Suite 900
                                       Houston, TX 77002
                                       (832) 798-1184 – Telephone
                                       (832) 553-7261 – Facsimile
                                       clayton.craighead@thetxlawfirm.com

                                       ATTORNEY-IN-CHARGE FOR PLAINTIFF
